Barney, J.
This plaintiff has also petitioned the Rutland County Court for a jury reassessment of compensation awarded by the Public Service Commission for land condemned pursuant to construction of transmission lines of defendant Vermont Electric Power Co., Inc. All counsel consenting, permission was given to argue this case with John S. Anderson v. Vermont Electric Power Co., Inc., ante, 122 Vt. 43, 164 A.2d 156.
The issues are identical. In this case, too, the bill of exceptions was not executed by the chairman of the Public Service Commission until some days after this plaintiff had filed in Rutland County Court a petition for reassessment of damages. Since the question presented is the very one decided in John S. Anderson v. Vermont Electric Power Co., Inc., supra, the determination of that case is conclusive here.

The order denying defendant Vermont Electric Power Co., Inc Is motion to dismiss is affirmed, and the cause is remanded.